     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 1 of 25



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

IVAN A. SEVER,
     Plaintiff,

     v.                                               CIVIL ACTION NO.
                                                      18-11482-MBB

CITY OF SALEM, MASSACHUSETTS,
     Defendant.

                      MEMORANDUM AND ORDER RE:
                   DEFENDANT’S MOTION TO DISMISS
                         (DOCKET ENTRY # 19)

                            July 15, 2019

BOWLER, U.S.M.J.

     Pending before this court is a motion to dismiss filed by

defendant City of Salem (“defendant,” “City of Salem,” or “the

City”) to dismiss all five claims brought by plaintiff Ivan A.

Sever (“plaintiff” or “Sever”).1     (Docket Entry # 19).     After

conducting a hearing, this court took the motion (Docket Entry #

19) under advisement.

                        PROCEDURAL BACKGROUND




1  The amended complaint identifies defendant as a “municipal
corporation organized under the laws of the Commonwealth of
Massachusetts.” (Docket Entry # 17, ¶ 5). The proposed class
of defendants includes “[t]he Salem Department of Public Works .
. . [which] is responsible for the maintenance of the City’s
public roads, and installation, repair, and maintenance of the
City’s traffic and speed limit signs” and “[t]he Salem Police
Department . . . [which] is responsible for enforcement of laws
and regulations, including motor vehicle speed limits.” (Docket
Entry # 17, ¶ 5(a)–(b)).
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 2 of 25



     The amended complaint alleges the following five causes of

action against the City:    (1) a “Massachusetts Statutory

Violation” of section 18 of Massachusetts General Law chapter 90

(“chapter 90”) for erection, maintenance, and enforcement of

speed limit signs is ultra vires and therefore void (Count I);

(2) a “Massachusetts Regulatory Standards Violation” of the

“Procedures for Speed Zoning on State and Municipal Roads” for

erection, maintenance, and enforcement of speed limit signs is

ultra vires (Count II); (3) a “Massachusetts Regulatory

Standards Violation” of “The Massachusetts Amendments to the

2009 Manual on Uniform Traffic Control Devices” for erection,

maintenance, and enforcement of speed limits signs is ultra

vires (Count III); (4) posting, threatening to enforce, and

enforcing speed limit signs without regulatory authority in

violation of the Due Process Clause of the Fourteenth Amendment

under 42 U.S.C. § 1983 (“section 1983”) (Count IV); and (5) a

corresponding failure to adequately train, supervise, and

discipline in violation of the Due Process Clause of the

Fourteenth Amendment under section 1983 vis-à-vis the due

process violation in Count IV (Count V).       (Docket Entry # 17).

     The five claims in this action are similar to the claims in

three previous actions brought or represented by plaintiff’s

counsel, Frederic Zotos, Esq. (“Zotos”).       After unsuccessful

attempts to obtain relief in state court, Zotos challenged the


                                   2
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 3 of 25



legitimacy of speed limit signs in Hingham, Massachusetts in

Zotos v. Town of Hingham, et al., Civil Action No. 12-11126-JGD

(D. Mass. Sept. 19, 2013) (“Zotos I”), and Zotos v. Town of

Hingham, et al., Civil Action No. 13-13065-DJC (D. Mass. March

25, 2016) (“Zotos II”).    He then represented a plaintiff

bringing similar claims in Belezos v. Board of Selectman, Civil

Action No. 17-12570-MBB (D. Mass. March 29, 2019) (“Belezos”).

(Docket Entry # 20-7).    In an opinion on the merits, the court

in Zotos I rejected Zotos’ claims and dismissed the action.

(Docket Entry # 20-4).    The First Circuit upheld the dismissal.

(Docket Entry # 20-5).    Zotos filed Zotos II prior to the First

Circuit’s decision in Zotos I.     (Docket Entry # 20-6).      On March

25, 2016, the court in Zotos II issued a comprehensive opinion

and dismissed that action.    (Docket Entry # 20-6).      Finally,

this court dismissed the federal claims in Belezos in an opinion

dated March 29, 2019.    The state law claims and a motion to

certify a class remain pending adjudication in Belezos.

                          STANDARD OF REVIEW

     The standard of review for a motion to dismiss under Fed.

R. Civ. P. 12(b)(6) (“Rule 12(b)(6)”) motion is well

established.   To survive a Rule 12(b)(6) motion to dismiss, the

complaint must contain “enough facts to state a claim to relief

that is plausible on its face” even if “actual proof of [the]

facts is improbable.”    Bell Atlantic Corp v. Twombly, 550 U.S.


                                   3
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 4 of 25



544, 556, 570 (2007); Miller v. Town of Wenham, Mass., 833 F.3d

46, 51 (1st Cir. 2016).    The “standard is not akin to a

“probability requirement,” but it “requires more than sheer

possibility that a defendant acted unlawfully.”        Saldivar v.

Racine, 818 F.3d 14, 18 (1st Cir. 2016) (internal citations

omitted).    “Accepting as true all well-pleaded facts contained

in the complaint,” the court “draw[s] all reasonable inferences

in the pleader’s favor.”    Sanders v. Phoenix Ins. Co., 843 F.3d

37, 42 (1st Cir. 2016).

     “Exhibits attached to the complaint are properly considered

part of the pleading ‘for all purposes,’ including Rule

12(b)(6).”   Trans-Spec Truck Serv., Inc. v. Caterpillar Inc.,

524 F.3d 315, 321 (1st Cir. 2008) (citations omitted).         This

court may also “consider matters of public record and facts

susceptible to judicial notice.”       U.S. ex rel. Winkelman v. CVS

Caremark Corp., 827 F.3d 201, 208 (1st Cir. 2016).        It is

permissible, then, to “take judicial notice of proceedings in

other courts if those proceedings have relevance to the matters

at hand.”    Kowalski v. Gagne, 914 F.2d 299, 305 (1st Cir. 1990);

see, e.g., Bluetarp Fin., Inc. v. Matrix Constr. Co., Inc., 709

F.3d 72, 78 (1st Cir. 2013) (taking judicial notice of related

state court cases).   Therefore, the Rule 12(b)(6) record

includes the state court pleadings and opinions regarding the




                                   4
       Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 5 of 25



relevant cases attached to defendant’s motion (Docket Entry #

19).

                           FACTUAL BACKGROUND

       Succinctly stated, plaintiff alleges that the City

improperly modified the speed limit ordinance for Swampscott

Road and therefore lacks authority to enforce the speed limit

signs posted there.     (Docket Entry # 17, ¶¶ 46–52).       The amended

complaint quotes various Massachusetts speeding laws to support

this claim.    It also quotes regulatory standards promulgated by

the Massachusetts Department of Transportation Highway Division

(“MassDOT Highway Division”) pursuant to these laws.

I.   Massachusetts Speeding Laws and Regulations

       The first law at issue is section two of Massachusetts

General Laws chapter 85.      This law authorizes cities and towns

to erect and maintain traffic signs in their jurisdiction.

(Docket Entry # 17, ¶ 6).      It reads in pertinent part that

“‘speed control signs may be established only in accordance with

the provisions of section eighteen of chapter ninety.’”           (Docket

Entry # 17, ¶ 6) (quoting Mass. Gen. Laws ch. 85, § 2).

       The other laws at issue are sections 17 and 18 of chapter

90 (“section 17” and “section 18”).        “Section 17 sets forth the

basic law [while] section 18 allows modifications to it.”

Hingham Police Dep’t v. Zotos, 2012 WL 1689189, at *1 (Mass.

App. Ct. May 16, 2012).      Section 17 provides in pertinent part:


                                     5
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 6 of 25



     [1] No person operating a motor vehicle on any way shall
     run it at a rate of speed greater than is reasonable and
     proper, having regard to traffic and the use of the way and
     the safety of the public. [2] Unless a way is otherwise
     posted in accordance with the provisions of section
     eighteen, it shall be prima facie evidence of a rate of
     speed greater than is reasonable and proper as aforesaid
     (1) if a motor vehicle is operated on a divided highway
     outside a thickly settled or business district at a rate of
     speed exceeding fifty miles per hour for a distance of a
     quarter of a mile, or (2) on any other way outside a
     thickly settled or business district at a rate of speed
     exceeding forty miles per hour for a distance of a quarter
     of a mile, or (3) inside a thickly settled or business
     district at a rate of speed exceeding thirty miles per hour
     for a distance of one-eighth of a mile, or (4) within a
     school zone which may be established by a city or town as
     provided in section two of chapter eighty-five at a rate of
     speed exceeding twenty miles per hour. . . . [4] If a
     speed limit has been duly established upon any way, in
     accordance with the provisions of said section, operation
     of a motor vehicle at a rate of speed in excess of such
     limit shall be prima facie evidence that such speed is
     greater than is reasonable and proper.


(Docket Entry # 17, ¶ 11) (quoting section 17).        Furthermore,

Massachusetts General Laws chapter 90 (“chapter 90”), section

17C (“section 17C”), provides in pertinent part that a city

council “that accepts this section . . . may, . . . without

further authority, establish a speed limit of 25 miles per hour

on any roadway inside a thickly settled or business district2 in

the city or town on any way that is not a state highway.”

(Docket Entry # 17, ¶ 13) (citing section 17C).




2  Section one of chapter 90 provides a definition for “thickly
settled or business districts.”

                                   6
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 7 of 25



     “In contrast, G.L. c. 90, § 18, permits the imposition of a

different speed limit so long as certain procedures are

followed.”   Hingham Police Dep’t, 2012 WL 1689189, at *1.        It

states in pertinent part that “‘[n]o such Special Speed

Regulation shall be effective until there shall have been

erected . . . signs, conforming to standards adopted by the

department,3 setting forth the speed or other restrictions

established by the regulation.’”       (Docket Entry # 17, ¶ 7)

(quoting section 18).

     Based on the enabling authority in section 18, the MassDOT

Highway Division promulgated regulatory standards entitled

“Procedures for Speed Zoning on State and Municipal Roadways”

(“MassDOT Roadway Procedures”) (Docket Entry # 17, ¶ 8) (Docket

Entry # 17-1).   With respect to the laws governing speed

regulations, it states in pertinent part:

     Sections 17, 17A, 17C, 18, and 18B of Chapter 90 of the
     Massachusetts General Laws (MGL) govern speed limits on all
     streets and highways throughout the Commonwealth . . .. In
     addition, MassDOT and all municipalities are required by
     MGL § 2 to conform to the Manual on Uniform Traffic Control
     Devices (MUTCD) for the posting of all regulatory and
     warning signage, including speed limit signs, on all
     streets and highways.

(Docket Entry # 17, ¶ 8(a)) (Docket Entry # 17-1, p. 1).         With

respect to the classification of speed limits, it states in



3  “Department” is defined for purposes of chapter 90 as “the
division of highways.” Mass Gen. Laws ch. 90, § 1.

                                   7
      Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 8 of 25



pertinent part:

      Under satisfactory operating conditions, speed limits can
      be classified into two different categories: regulatory
      (posted) speed limits and statutory (unposted, with some
      exceptions) speed limits. MGL c. 90 §§ 18 and 18B
      establish the requirements for posting regulatory speed
      limits. MGL c. 90 §§ 17, 17A, and 17C cover the criteria
      for statutory speed limits.

(Docket Entry # 17, ¶ 8(b)) (quoting Docket Entry # 17-1, pp.

2).   Finally, with respect to regulatory speed limits, the

MassDOT Roadway Procedures states in pertinent part:

      “A regulatory speed limit is one that has completed a
      thorough traffic engineering study, has a Special Speed
      Regulation that has been signed by the roadway owner, the
      Registry of Motor Vehicles, and the MassDOT Traffic &
      Safety Engineering Section, and has the appropriate
      numerical speed limit signage erected to clearly define the
      special speed zones. . . . With exception to Safety Zones
      as noted in Section 9.c, the establishment of a regulatory
      speed limit must follow this procedure or it is in
      violation of MGL c. 90 § 18 and is therefore considered
      unenforceable.”

(Docket Entry # 17, ¶ 8(c)) (emphasis in original) (quoting

Docket Entry # 17-1, p. 2).

      The MassDOT Highway Division also promulgated regulatory

standards entitled “The Massachusetts Amendments to the 2009

Manual on Uniform Traffic Control Devices” (“MassDOT Manual”)

(Docket Entry # 17, ¶ 10) (Docket Entry # 17-2).         This explains

the “85-percentile method” and the process for a city or town to

erect an enforceable regulatory speed limit sign under section

18:

      Section 10A-8 Speed Control:

                                    8
      Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 9 of 25



      “Of the special regulations adopted by municipalities under
      the provisions of Chapter 90, Section 18 of the General
      Laws, the most commonly used is the special regulation of
      the speed of motor vehicles. Considerable data including
      speed observations and trial runs must be obtained by
      municipal officials, usually the Police Department. The
      final determination is based upon the 85-percentile method,
      which is that speed at or below which 85% of the vehicles
      observed were actually traveling. . . .

      Procedures for Establishment of Legal Speed Zones

      (1)   The municipality is to conduct proper studies and
            submit data to the Department. . . .

      (2)   After the speed zones, proposed by the local
            authorities, are reviewed by the Department, they are
            returned to the municipality for formal adoption by
            the rule-making body. During this time, the
            municipality is responsible for any and all hearings
            required for adoption.

      (3)   Upon receipt of notice of formal adoption by the
            municipality, the Department, acting jointly with the
            Registry, will certify and approve.

      (4)   Certified regulation is returned to municipality.

      (5)   Official Speed Limit signs may then be installed in
            accordance with the specific provisions of the
            approved speed regulation.

      (6)   The Special Speed Regulation is then enforceable
            against violators.”

(Docket Entry # 17, ¶ 10) (quoting Docket Entry # 17-2).

II.   Present Litigation

      Swampscott Road, located in Salem, falls under the

jurisdiction of the City of Salem and is not a state highway.

(Docketed Entry # 17, ¶ 16).      In 1975, the City Council of Salem

adopted Special Speed Regulation No. 1042 in accordance with the



                                    9
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 10 of 25



provisions of section 18.     (Docket Entry # 17, ¶ 17) (Docket

Entry # 17-4) (“Regulation No. 1042”).       This established speed

limits for zones along Swampscott Road.       (Docket Entry # 17, ¶

17(a)–(d)).    In accordance with Regulation No. 1042, the City

erected speed limit signs on Swampscott Road at the beginning of

each zone and maintained them through late 2017.        (Docket Entry

# 17, ¶ 18).   They displayed speed limits ranging between 30

m.p.h. and 40 m.p.h. along Swampscott Road eastbound and between

25 m.p.h. and 40 m.p.h. along Swampscott Road westbound.

(Docket Entry # 17, ¶ 18(a)–(b)).

     On March 9, 2017, the City Council of Salem accepted

section 17C, establishing a speed limit of 25 m.p.h. on any

roadway inside a thickly settled or business district in the

City on any way that is not a state highway.        (Docket Entry #

17, ¶ 19).    The Mayor of Salem approved the order on March 13,

2017 (Docket Entry # 17, ¶ 19) (Docket Entry # 17-5), and the

City Clerk notified the MassDOT Highway Division about the “City

of Salem Adoption of 25 Miles Per Hour Speed Limit.”         (Docket

Entry # 17, ¶ 20) (Docket Entry # 17-6).

     On July 31, 2017, the City Council of Salem repealed

Special Regulation No. 1042.     (Docket Entry # 17, ¶ 22) (Docket

Entry # 17-7).   Swampscott Road allegedly does not meet the

definition of a “roadway inside a thickly settled or business

district” pursuant to section one of chapter 90, for which


                                   10
       Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 11 of 25



section 17C would impose a statutory speed limit of 25 m.p.h..

(Docket Entry # 17, ¶ 23).       Instead, Swampscott Road is

allegedly an “undivided highway outside a thickly settled or

business district” pursuant to section 17(2). (Docket # 17, ¶

24).   Therefore, its alleged statutory speed limit in the

absence of any special speed regulation is 40 m.p.h..           (Docket

Entry # 17, ¶ 24).     After repealing Special Regulation No. 1042,

however, the City removed all speed limit signs greater than 25

m.p.h. on Swampscott Road and replaced them with 25 m.p.h.

signs.   (Docket Entry # 17, ¶ 25).

       Plaintiff resides at 25 Ingalls Terrace in Swampscott.

(Docket Entry # 17, ¶ 4).       Like many others, he regularly drives

his automobile on Swampscott Road to travel to and from both

Route 128 and the Route 107 business district.          (Docket Entry #

17, ¶ 27–28).

       In late October 2017, he noticed the removal of the 30, 35,

and 40 m.p.h. speed limit signs and their replacement with 25

m.p.h. signs.     (Docket Entry # 17, ¶ 30).      He raised concerns

about this change with several city officials.          On January 9,

2018, he wrote to David Knowlton (“Knowlton”), city engineer and

interim director of public works, stating in pertinent part:

       [T]he only legal way to change a posted speed limit is to
       conduct a new traffic study (assuming one was done in the
       first place) in accordance with the federal MUTCD
       guidelines, and seeking approval from MASSDOT. City
       Council cannot simply repeal an established, posted speed


                                     11
        Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 12 of 25



        limit. . . . I urge you to reset the speed limits on
        Swampscott Rd to the previous and presumably legal values.

(Docket Entry # 17, ¶ 31) (Docket Entry # 17-8).           Knowlton

responded that plaintiff was “correct that the limits wil [sic]

likely return to previous speeds.”         (Docket Entry # 17-8).         On

May 17, 2018, plaintiff wrote a similar message to Nicholas

Downing (“Downing”), acting director of traffic and parking.

(Docket Entry # 17, ¶ 33) (Docket Entry # 17-9).           Downing’s

response on May 21 informed plaintiff that “[w]hen the City

adopted a City-wide speed limit of 25 mph, we knew certain roads

would not fall into that category, including this section of

Swampscott Road.”      (Docket Entry # 17, ¶ 34) (Docket Entry # 17-

9).   Although Downing stated that he was working to reverse the

change (Docket Entry # 17-9), the disputed 25 m.p.h. signs

remained posted when plaintiff filed this action on July 17,

2018.    (Docket Entry # 17, ¶ 35).        Less than a month later,

plaintiff observed the removal of the signs and their

replacement with 30, 35, and 40 m.p.h. signs.           (Docket Entry #

17, ¶ 45).     However, the City allegedly made this change without

re-enacting Special Speed Regulation No. 1042.           (Docket Entry #

17, ¶ 51).

        Plaintiff believes that the statutory speed limit on

Swampscott Road in the absence of any special speed regulation

is 40 m.p.h..      (Docket Entry # 17, 36).      Accordingly, and



                                      12
        Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 13 of 25



despite the presence of the disputed 25 m.p.h. speed limit

signs, he generally chose to drive at or below 40 m.p.h. on

Swampscott Road, conditions permitting.          (Docket Entry # 17, ¶

37).    When he observed police patrols, he generally slowed down

to comply with the 25 m.p.h. speed limit signs to avoid being

stopped and ticketed.       (Docket Entry # 17, ¶ 38).       On or about

July 20, 2018, for example, he slowed down when he observed a

Salem police officer engaged in a traffic stop on Swampscott

Road. (Docket Entry # 17, ¶ 39).

        Salem police enforce speed limit signs, including those at

issue on Swampscott Road.        (Docket Entry # 17, ¶ 40).      On

February 25, 2008, the Salem News newspaper published an article

about the City’s “ongoing crackdown on speeding and aggressive

drivers.”     (Docket Entry # 17, ¶ 41) (Docket Entry # 17-10).

Similarly, the Salem Gazette newspaper published an article

about the City’s “Go Fast, Get Fined” campaign on January 21,

2011.    (Docket Entry # 17, ¶ 42) (Docket Entry # 17-11).

Finally, on May 7, 2012, WBZ radio station reported that Salem

police had issued hundreds of speeding tickets pursuant to speed

limit signs that had been posted without the requisite traffic

engineering studies.       (Docket Entry # 17, ¶ 43) (Docket Entry #

17-12).     The City acknowledged that the tickets were not legal,

while Salem police explained that “they [were] just enforcing

signs posted by the state.”        (Docket Entry # 17-12).


                                      13
      Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 14 of 25



                               DISCUSSION

      Defendant moves to dismiss all five counts on the grounds

of standing and the merits.      (Docket Entry # 19).      Plaintiff

opposes dismissal.    (Docket Entry # 23).

A.   Standing

      Defendant argues that plaintiff lacks standing because “he

has suffered no injury in fact, any potential injury he suffered

was not caused by the challenged action, and a favorable

resolution of his claim would not redress the alleged injury.”

(Docket Entry # 20).     Plaintiff “bases his standing on a theory

of enhanced risk of future injury from unreasonable seizure”

that defendant caused by enforcing the disputed speed limit

signs without regulatory authority.       (Docket Entry # 23, p. 7).

      Article III provides the judicial branch with the power to

settle only “cases” or “controversies.”        U.S. Const. art. III, §

2.   “‘One element of the case-or-controversy requirement’ is

that plaintiffs ‘must establish they have standing to sue.’”

Blum v. Holder, 744 F.3d 790, 795 (1st Cir. 2014) (quoting

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013)).           “This

requirement is ‘founded in concern about the proper—and

properly limited—role of the courts in a democratic society.’”

Id. at 795–96 (quoting Summers v. Earth Island Inst., 555 U.S.

488, 492–93 (2009)).     “In keeping with the purpose of this

doctrine, ‘our standing inquiry has been especially rigorous


                                    14
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 15 of 25



when reaching the merits of the dispute would force us to decide

whether an action taken by one of the other two branches . . .

was unconstitutional.’”    Clapper, 568 U.S. at 408 (brackets

omitted) (quoting Raines v. Byrd, 521 U.S. 811, 819–20 (1997)).

To establish standing, “plaintiff must show that he or she has a

personal stake in the litigation’s outcome by ‘establishing each

part of a familiar triad: injury, causation, and

redressability.’”   Wilson v. HSBC Mortgage Services, Inc., 744

F.3d 1, 8 (1st Cir. 2014) (brackets omitted) (quoting Culhane v.

Aurora Loan Servs. of Neb., 708 F.3d 282, 289 (1st Cir. 2013)).

Standing also has “a prudential component.”        Gianfrancesco v.

Town of Wrentham, 712 F.3d 634, 637 (1st Cir. 2013).

     Turning to the first element, injury requires “an invasion

of a legally protected interest which is (a) concrete and

particularized and (b) ‘actual or imminent, not conjectural or

hypothetical.’”   Kerin v. Titeflex Corp., 770 F.3d 978, 981 (1st

Cir. 2014) (quoting Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992)).   “Although imminence is concededly a somewhat

elastic concept, it cannot be stretched beyond its purpose,

which is to ensure that the alleged injury is not too

speculative for Article III purposes—that the injury is

certainly impending.”     Blum, 744 F.3d at 796 (emphasis in

original) (quoting Clapper, 568 U.S. at 409).        “‘Allegations of




                                   15
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 16 of 25



possible future injury’ are not sufficient.”        Id. (emphasis in

original) (brackets omitted) (quoting Clapper, 568 U.S. at 409).

     Kerin addressed “the question of standing based on a theory

of enhanced risk of future injury.”4      770 F.3 at 979.     As

explained by the First Circuit in Kerin:

     Cases claiming standing based on risk . . . potentially
     involve two injuries: (1) a possible future injury that may
     or may not happen (i.e., the harm threatened); and (2) a
     present injury that is the cost or inconvenience created by
     the increased risk of the first, future injury (e.g., the
     cost of mitigation). These cases require caution, because
     although one of the alleged injuries is present, satisfying
     imminence, that injury may still be speculative. This is
     because the alleged present injury depends on the
     plaintiff’s response to an increased risk, and whether his
     or her response constitutes a reaction for which
     compensation is owed or constitutes a mere attempt to
     “manufacture standing.” For this reason, cases claiming
     standing based on risk fall in at least two categories.

     In the first, where standing is more frequently found, the
     present injury is linked to a statute or regulation . . .
     that allegedly has been or will soon be violated. Cases in
     this first category are easier, in part because the
     legislative and executive agencies—the branches tasked with
     evaluating risks and developing safety standards—have
     already identified the risk as injurious.

     In the second category, the present injury has not been
     identified and so is entirely dependent on the alleged risk
     of future injury. Cases falling into this second category
     require greater caution and scrutiny because the assessment

4  Plaintiff relies on outdated, out-of-circuit precedent to
claim that courts “have generally recognized that threatened
harm in the form of an increased risk of future injury may serve
as injury-in-fact for Article III standing purposes.” (Docket
Entry # 23, pp. 7) (quoting Baur v. Veneman, 352 F.3d 625, 633
(2d Cir. 2003)). To the contrary, the First Circuit’s more
recent “survey of the case law reveals that the treatment of
enhanced risk claims is in a state of flux.” See Kerin, 770 at
980 n.1 (collecting cases).

                                   16
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 17 of 25



     of risk is both less certain, and whether the risk
     constitutes injury is likely to be more controversial.

     Indeed, not all risks constitute injury. As the D.C.
     Circuit has noted, “were all purely speculative ‘increased
     risks’ deemed injurious, the entire requirement of ‘actual
     or imminent injury’ would be rendered moot, because all
     hypothesized, non-imminent ‘injuries’ could be dressed up
     as ‘increased risk of future injury.’” Ctr. for Law &
     Educ. v. Dep’t of Educ., 396 F.3d 1152, 1161 (D.C. Cir.
     2005).

Id. at 981–83 (citations omitted).      Furthermore, “[a]llegations

of a subjective ‘chill’ are not an adequate substitute for a

claim of a specific present objective harm or a threat of a

specific future harm.”    Blum, 744 F.3d at 796 (quoting Laird v.

Tatum, 408 U.S. 1, 13–14 (1972)).

     The First Circuit in Reddy v. Foster further explains that

“[i]n certain circumstances, ‘the threatened enforcement of a

law’ may suffice as an ‘imminent’ Article III injury.”         845 F.3d

493, 500 (1st Cir. 2017) (quoting Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158 (2014)).      This type of injury “is

imminent if it is certainly impending or if there is a

substantial risk that harm will occur.”5       Id. (emphasis in



5  The Court in Clapper notes that it sometimes did not require
“plaintiffs to demonstrate that it is literally certain that the
harms they identify will come about. In some instances, we have
found standing based on a ‘substantial risk’ that the harm will
occur, which may prompt plaintiffs to reasonably incur costs to
mitigate or avoid that harm.” 568 U.S. at 414, n.5 (collecting
cases). It left open whether the “substantial risk” standard
“is relevant and distinct from the ‘clearly impending’
requirement.” See id. It seemingly merged the standards in
Driehaus, stating that “[a]n allegation of future injury may

                                   17
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 18 of 25



original).   “But if a future injury is ‘“too speculative for

Article III purposes” and no prosecution is even close to

impending,’ then there is no standing to sue.”6        Id. (quoting

Blum, 744 F.3d at 799).    To “assess[] the risk of prosecution,”

the First Circuit explains that:

     Weight must be given to the lack of a history of
     enforcement of the challenged statute to like facts, that
     no enforcement has been threatened as to plaintiffs’
     proposed activities. Particular weight must be given to
     the Government’s disavowal of the statute and its rejection
     of plaintiffs’ interpretation as unreasonable.

Blum, 744 F.3d at 798.    The latter criteria is satisfied only if

the government clearly disavows its interest in prosecution.

See id. (collecting cases).

     In the case at bar, plaintiff claims that “Salem’s official

conduct of enforcing speed limit signs which it knew were

unauthorized under state law, violates his Fourteenth Amendment




suffice if the threatened injury is ‘certainly impending,’ or
there is a ‘“substantial risk” that the harm will occur.’” 573
U.S. at 158 (quoting Clapper, 568 U.S. at 414, n.5).
6  Plaintiff cites pre-Clapper precedent to argue that “‘courts
will assume a credible threat of prosecution in the absence of
compelling contrary evidence’” and that the “‘credible threat of
prosecution’ standard is ‘quite forgiving.’” (Docket Entry # 23,
pp. 8–9) (quoting New Hampshire Right to Life Political Action
Committee v. Gardner, 99 F.3d 8, 14–15 (1996)). These
assertions are irreconcilable with the First Circuit’s recent
statements in Reddy and Blum. Indeed, the First Circuit in Blum
notes that Clapper superseded parts of its standing
jurisprudence. See Blum, 744 F.3d at 798 (“[b]efore the
decision in Clapper, this circuit applied an ‘objectively
reasonable’ fear of prosecution injury standard’”) (collecting
cases, including N.H. Right to Life).

                                   18
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 19 of 25



right to liberty, i.e., to be free from unreasonable seizure and

physical restraint.”     (Docket Entry # 23, pp. 5–6).      Thus, he

“bases his standing on a theory of enhanced risk of future

injury from unreasonable seizure.”      (Docket Entry # 23, p. 7).

In addition to this future risk, plaintiff identifies a present

injury in the “chilling effect” that causes him to slow down

when he sees police officers while driving on Swampscott Road.

(Docket Entry # 23, pp. 7–8) (Docket Entry # 17, ¶ 38).

     Plaintiff first argues that the disputed speed limit signs

cause him to suffer an enhanced risk of future injury from

unreasonable seizure.7    An initial question is whether this case

is one where “the present injury is linked to a statute or

regulation . . . that allegedly has been or will soon be

violated.”   Kerin, 770 F.3d at 982.     Standing is “more

frequently found” in these cases.       Id.   On the surface, it

appears to be so; plaintiff argues that his injury “can be

traced to the existence and threatened enforcement of the

challenged regulatory speed limit signs.”       (Docket Entry # 23,




7  Plaintiff’s claim that a traffic stop pursuant to the disputed
speed limit signs would be an unreasonable seizure is a “legal
conclusion” that this court need not accept as true when
considering a motion to dismiss. See Maldonado v. Fontanes, 568
263, 268 (1st Cir. 2009). However, this claim is more
appropriately evaluated alongside plaintiff’s substantive due
process claims. For this standing inquiry, then, this court
will temporarily accept this conclusion.


                                   19
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 20 of 25



p. 10).   However, Kerin explains that these cases are “easier”

because “the legislature and executive agencies . . . have

already identified the risk as injurious.”       Id.   The relevant

speeding laws and regulations exist to promote public safety.

See, e.g., (Docket Entry # 17-1, p. 4) (“[Speed] zone[s] should

be established to increase safety for all road users.”).          Thus,

the risk that plaintiff identifies—unreasonable seizures—is not

the same type of injury.    See Kerin, 770 F.3d at 982 (explaining

need for “‘tight connection between the type of injury . . .

allege[d] and the fundamental goals of the statutes . . . sue[d]

under’”) (quoting Baur, 352 F.3d at 635).8       Therefore, the

alleged violations of state speeding laws and regulations do not

supply the type of connection to plaintiff’s claimed injury that

relaxes the standing inquiry under Kerin.

     With respect to plaintiff’s argument, enhanced risk of

unreasonable seizure will satisfy imminence only if it “is

certainly impending or if there is a substantial risk that harm

will occur.”   Reddy, 845 F.3d at 500 (emphasis in original).


8  Baur discusses this “tight connection” in the context of a
food-safety suit, where a consumer-plaintiff alleged that USDA
policies allowing the sale of meat with an elevated risk of mad
cow disease injured him by exposing him to an increased risk of
disease transmission. 352 F.3d at 632–36. The court explains
that this connection existed because “the very purpose of the
FMIA and the FFDCA, the statutes which [plaintiff] alleges the
USDA has violated, is to ensure the safety of the nation’s food
supply and to minimize the risk to public health from
potentially dangerous food and drug products.” See id. at 634.

                                   20
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 21 of 25



For this analysis, Blum states that “[w]eight must be given to

the lack of enforcement of the challenged statute to like

facts.”   744 F.3d at 799.    It is relevant, then, that the City

issued speeding tickets pursuant to invalid speed limit signs

between 2010 and 2011.    (Docket Entry # 17-12).      However, Blum

also states that “[p]articular weight must be given to the

Government’s disavowal of the statute and its rejection of

plaintiffs’ interpretation as unreasonable.”        744 F.3d at 799

(emphasis added).   Here, multiple authorities confirmed that the

disputed 25 m.p.h. signs were unenforceable.        Knowlton, the city

engineer and interim director of public works, told plaintiff

that he was “correct that the limits wil [sic] likely return to

previous speeds.”   (Docket Entry # 17-8).      Downing, the acting

director of traffic and parking, states this even more clearly:

“When the City adopted a City-wide speed limit of 25 mph, we

knew certain roads would not fall into that category, including

this section of Swampscott Road.”       (Docket Entry 17-9).    He

expressly confirmed that that the City was working to “make sure

the correct, accurate signage is posted.”       (Docket Entry # 17-9)

(emphasis added).   These statements can be read only as

“disavow[ing]” the disputed signs and, consequently, any

intention to enforce them.     See Blum, 744 F.3d at 799.      The fact

that the City mistakenly enforced unauthorized speed limit signs

between 2010 and 2011 adds weight to this interpretation (Docket


                                   21
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 22 of 25



Entry # 17-12) because its officials would understand the risk

of illegal speeding tickets.     Thus, a traffic stop pursuant to

the disputed signs does not appear to have been “certainly

impending,” nor was there a “substantial risk that harm would

occur.”   Reddy, 845 F.3d at 500.

     Common sense points towards this conclusion as well.          Such

a stop would require for:     (1) plaintiff to travel in excess of

the disputed speed limit signs; (2) on Swampscott Road; (3)

while observed by a Salem police officer; (4) who is unaware

that several officials disavowed the disputed signs; (5) who

then decides to execute a stop.      Such a “speculative chain of

possibilities does not establish that [plaintiff’s] injury is

certainly impending.”    Clapper, 568 U.S. at 410.      Instead, it

establishes a mere possibility of prosecution; however,

“‘[a]llegations of possible future injury’ are not sufficient.”

Blum, 744 F.3d at 796 (emphasis in original) (quoting Clapper,

568 U.S. at 409).   Moreover, the Supreme Court in Clapper

cautions that “we have been reluctant to endorse standing

theories that require guesswork as to how independent

decisionmakers will exercise their judgment.”        568 U.S. at 413.

     Plaintiff also claims injury in the “daily dilemma” he

faces concerning the proper speed limit (Docket Entry # 23, p.

2) and a “chilling effect” that causes him to slow when he sees

police.   (Docket Entry # 23, p. 7).     In other words, he asserts


                                   22
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 23 of 25



to be “suffering present injury” because of inconveniences

associated with the future risk.        Clapper, 568 U.S. at 402

(emphasis in original).    This “improperly waters down the

fundamental requirements of Article III.”       Id. at 416.

Plaintiffs cannot “manufacture standing by choosing to make

expenditures based on hypothetical future harm that is not

certainly impending.”    Id.; see also Blum, 744 F.3d at 797 (“It

is not enough . . . to allege a subjective fear of injurious

government action, even if that subjective fear is ‘not

fanciful, irrational, or clearly unreasonable.’”) (quoting

Clapper, 568 U.S. at 417).

     Plaintiff’s evidence of his future risk is unavailing.

First, plaintiff argues that although standing “‘is assessed as

of the time the lawsuit is brought,’ post-filing filing events

may confirm that a plaintiff’s fear of future harm is

reasonable,” Baur, 352 F.3d at 633, and points out that he

“photographed a Salem police traffic stop on Swampscott Road”

three days after filing this action.       (Docket Entry # 23, p. 9).

However, there is no reason to infer that this stop occurred

because of the disputed signs beyond pure speculation.

     Second, Salem’s anti-speeding campaign does not suggest

that he “remained under the credible threat of enforcement,

seizure, and prosecution” even if the campaign is presumed to be

ongoing.   (Docket Entry # 17, p. 9).      As discussed, several


                                   23
        Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 24 of 25



officials confirmed that the disputed signs were unenforceable

after plaintiff raised the issue, which evidences that the City

ceased its plans to enforce them.          Furthermore, the City

replaced the disputed 25 m.p.h. speed limit signs with 30, 35,

and 40 m.p.h. signs after plaintiff filed this action.            (Docket

Entry # 17, ¶ 45).      Even if these latest signs are invalid

because the City did not re-enact Special Speed Regulation No.

1042 (Docket Entry # 17, ¶ 51), the City’s enforcement of these

signs is still unlikely to cause plaintiff to be subject to a

traffic stop.      In other words, if a traffic stop was not

imminent when the signs read 25 m.p.h., then it is certainly not

imminent when they read 30, 35, and 40 m.p.h..

        In short, plaintiff’s “future injury is ‘“too speculative

for Article III purposes” and no prosecution is even close to

impending.’”     Reddy, 845 F.3d at 500 (quoting Blum, 744 F.3d at

799).    That leaves plaintiff with only a “subjective ‘chill,’”

which is insufficient to establish standing.           See Blum, 744 F.3d

at 796 (quoting Laird, 408 U.S. at 13–14).          Because plaintiff

fails to allege a legally cognizable injury, it is unnecessary

to discuss other issues of causation, redressability, and

prudence.     Due to the lack of standing, the dismissal is without

prejudice.     See Hochendoner v. Genzyme Corp., 823 F.3d 724, 736

(1st Cir. 2016) (“dismissed for lack of Article III standing

must operate without prejudice”).          In light of the lack of


                                      24
     Case 1:18-cv-11482-MBB Document 30 Filed 07/15/19 Page 25 of 25



Article III standing, there is no need to address defendants’

alternative arguments to dismiss the claims on the merits.             See

generally Steel Co. v. Citizens for a Better Environment, 523

U.S. 83, 101 (1998).

                              CONCLUSION

     In accordance with the foregoing discussion, the motion to

dismiss (Docket Entry # 19) is ALLOWED with respect to all of

plaintiff’s claims for lack of standing and the complaint is

therefore dismissed without prejudice.


                                     /s/ Marianne B. Bowler
                                   MARIANNE B. BOWLER
                                   United States Magistrate Judge




                                   25
